DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vutukuri et al. (US Patent 11032712 B2).
The applied reference has a common assignee (ZTE) with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
In regards to claim 1 Vutukuri et al. (US Patent 11032712 B2) teaches in figure 6 A wireless communication method, comprising: determining, by a first network node, that a maximum integrity protection enabled data rate capability of a user equipment has been or will be exceeded (see figure 6 steps 602, 604; see column 6, lines 39-59;  during a Registration procedure (e.g., network attach), the wireless communication device includes the security capability; The security capability container includes a specific IE indicating the UP integrity protection capability of the of the wireless communication device. Specifically, this includes an IE that indicates up to which data rate the wireless communication device can support user plane integrity protection; Note; if the rate is exceeded, the integrity protection is implicitly not applied and the notification will be sent since the capability is a maximum limit. As an example, this may be indicated by including a field called upIntegrityProtectionMaxDataRate field in the security capability container.   The network and wireless communication device proceed with establishing the NAS security by completing the NAS authentication and security establishment procedures;  the security capability and the security establishment procedure read on the maximum integrity protection enabled data rate capability); and transmitting, by the first network node to a second network node, a message indicating to the second network node that the maximum integrity protection enabled data rate capability has been or will be exceeded (see figure 6, steps 608-610; see column 6, lines 62-67; the establishment of the session specific parameters of the connection is performed by using the session establishment request;  At 610, the AMF receives the Session establishment request and passes on the requested session details to the SMF).
In regards to claims 2-3, Vutukiri teaches, wherein the first network node is a radio access network (RAN) node (see the base station of figure 6) and the second network node is a core network (see the AMF/SMF/PCF of figure 6) and wherein the core network includes an access and mobility management function (AMF) (see the AMF of figure 6).
In regards to claim 8, Vutukiri teaches, a wireless communication method, comprising: receiving, by a second network node from a first network node, a message indicating that a maximum integrity protection enabled data rate capability has been or will be exceeded (see figure 6 steps 602, 604; see column 6, lines 39-59;  during a Registration procedure (e.g., network attach), the wireless communication device includes the security capability; The security capability container includes a specific IE indicating the UP integrity protection capability of the of the wireless communication device. Specifically, this includes an IE that indicates up to which data rate the wireless communication device can support user plane integrity protection; Note; if the rate is exceeded, the integrity protection is implicitly not applied and the notification will be sent since the capability is a maximum limit. As an example, this may be indicated by including a field called upIntegrityProtectionMaxDataRate field in the security capability container.   The network and wireless communication device proceed with establishing the NAS security by completing the NAS authentication and security establishment procedures;  the security capability and the security establishment procedure read on the maximum integrity protection enabled data rate capability), wherein the first network node is a radio access network (RAN) node (see the base station of figure 6) and the second network node is a core network comprising a mobility management function (AMF) (see the AMF/SMF/PCF of figure 6); and transmitting, by the second network node, the message to a session management function (SMF) (see figure 6, steps 608-610; see column 6, lines 62-67; the establishment of the session specific parameters of the connection is performed by using the session establishment request;  At 610, the AMF receives the Session establishment request and passes on the requested session details to the SMF).
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 6-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wifvesson et al. (US Publication 2019/0394651 A1).
In regards to claim 6, Wifvesson et al. (US Publication 2019/0394651 A1) teaches, a wireless communication method, comprising: receiving, by a secondary node from a master node, an integrity protection data rate threshold for a user equipment (see paragraph 238-239; the RAN sends to an AMF a registration request; see paragraphs 232-233; the registration request is first sent from UE to RAN; the request contains security parameter; see paragraphs 235, 237; The security parameters include the UE indication of supporting integrity protection of UP; The UE may indicate a new capability for the maximum data rate for integrity protection of UP data. For example, if the UE indicates 64 kbps as its maximum data rate, the network is assumed to turn the UP integrity on only for data rates equal or lower than 64 kbps. Higher data rates would not use UP integrity ); and controlling an integrity protection enabled data rate to be less than or equal to the integrity protection data rate threshold, wherein the integrity protection enabled data rate is allocated to the user equipment on one or more data radio bearers (DRBs) terminated at the secondary node (see paragraph 237; The UE may indicate a new capability for the maximum data rate for integrity protection of UP data. For example, if the UE indicates 64 kbps as its maximum data rate, the network is assumed to turn the UP integrity on only for data rates equal or lower than 64 kbps. Higher data rates would not use UP integrity; see paragraph 392; if the MeNB has indicated that the UP integrity shall be used, the SeNB shall identify the AS integrity algorithm with highest priority in the locally configured priority list of AS integrity algorithms that is also present in the received UE EPS security capabilities; see paragraph 394, 394 for the establishment of the DRBs with the SeNB; The UE uses one integrity algorithm for integrity protection of SRB and any potential DRB(s) established with MeNB, and a same or different integrity algorithm for integrity protection of DRB(s) established with SeNB).
In regards to claim 7, Wifvesson teaches, wherein the integrity protection data rate threshold is associated with a packet data unit (PDU) session (see paragraph 245; The UE specific UP integrity protection policy may be for all user plane data, or restricted to specific network slice type (e.g. Network Slice Selection Assistance Information, NSSAI) or restricted to specific slice identifier (e.g. Data Network Name, DNN; note: since PDU session means providing end-to-end user plane connectivity between a UE and a data network, Wifvesson’s use of the UE specific UP integrity for all user plane data implies the PDU session).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-5 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Vutukuri as applied above further in view of Shan et al. (US Publication 2019/0174449 A1).
The applied reference (Vutukuri) has a common assignee (ZTE) with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
In regards to claims 4-5, Vutukiri teaches all the limitations of the parent claim as stated above.  Vutukiri also teaches in figure 6 the AMF/SMF/PCF as stated above.  However, Vutukiri fails to teach wherein the message is a PDU session resource notify message to release a PDU session and wherein the message is transmitted to reject a request by the second network node for a PDU session addition configured with integrity protection.
Shan et al. (US Publication 2019/0174449 A1) however teaches, wherein the message is a PDU session resource notify message to release a PDU session (see paragraph 126; with respect to figure 4, the SMF 324 releasing the PDU session upon receiving an instruction to do so) and wherein the message is transmitted to reject a request by the second network node for a PDU session addition configured with integrity protection (see paragraphs 72 and 118; The AMF 321 rejects the NAS Message containing PDU Session Establishment Request and SMF 324 can reject a PDU Session establishment).
Vutukiri and Shan both relate to communication carried out using PDU session and interactions between the RAN and AMF/SMF/PCF.  
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the present application to incorporate the use of the release message as taught by Shan into the teachings of Vutukiri.  The motivation to do so would be to use resources efficiently by allowing an explicit release of resource for a PDU session that is not needed any longer.
In regards to claims 9-10, Vutukiri teaches all the limitations of the parent claims as stated above.  Vutukiri also teaches in figure 6 the AMF/SMF/PCF as stated above.  However, Vutukiri fails to teach wherein the message is a PDU session resource notify message to release a PDU session and  wherein the received message rejects a request by the second network node to the first network node for a PDU session addition configured with integrity protection.
Shan teaches, wherein the message is a PDU session resource notify message to release a PDU session (see paragraph 126; with respect to figure 4, the SMF 324 releasing the PDU session upon receiving an instruction to do so) and wherein the received message rejects a request by the second network node to the first network node for a PDU session addition configured with integrity protection (see paragraphs 72 and 118; The AMF 321 rejects the NAS Message containing PDU Session Establishment Request and SMF 324 can reject a PDU Session establishment).
Vutukiri and Shan both relate to communication carried out using PDU session and interactions between the RAN and AMF/SMF/PCF.  
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the present application to incorporate the use of the release message as taught by Shan into the teachings of Vutukiri.  The motivation to do so would be to use resources efficiently by allowing an explicit release of resource for a PDU session that is not needed any longer.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Relevant Prior Art
Prior art titled Usage of data integrity protection for DRB in NR by Qualcomm (see 3GPP TSG-Ran WG2 Meeting R2-1711520 included as an appendix with the office action) proposes the use of Data Integrity Protection for user plane and needing additional air interface overhead to do so; this impacts throughput performance and need more processing power at the UE and the network (see summary and discussion sections).
Prior art titled LS on usage of user plane integrity protection for DRB by Qualcomm (see 3GPP TSG-Ran WG2 R2-1712051 included as an appendix with the office action) teaches configuring user plane integrity protection on a per DRB basis (see the overall description section).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY P PATEL whose telephone number is (571)272-3086. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY P PATEL/Primary Examiner, Art Unit 2466